In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00188-CR


                              JOSHUA PENA, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 64th District Court
                                    Hale County, Texas
          Trial Court No. A18928-1109, Honorable Robert W. Kinkaid, Jr., Presiding

                                   November 16, 2015

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Joshua Pena, appellant, was charged with debit card abuse, a state jail felony.

After pleading guilty to that offense, he was sentenced to 15 months in a state jail facility

and fined $2000. The sentence, however, was suspended, and appellant was placed

on community supervision for three years. Subsequently, the State initiated its first

attempt to revoke appellant’s community supervision; it resulted in the trial court

extending the term of appellant’s time on community supervision. A second motion to

revoke was later filed by the State and served on appellant. In response, appellant pled
true to the allegations therein. Ultimately, the trial court granted this motion, revoked

appellant’s community supervision, and sentenced him to 15 months in a state jail

facility and assessed a $2000 fine. Appellant appealed.

       Appellant’s counsel has filed a motion to withdraw, together with an Anders1

brief. Through those documents, he certifies to the court that, after diligently searching

the record, the appeal is without merit. Accompanying the brief and motion is a copy of

a letter sent by counsel to appellant informing the latter of counsel’s belief that there is

no reversible error and of appellant’s right to file a response, pro se, to counsel’s

Ander’s brief. By letter dated October 5, 2015, this court also notified appellant of his

right to file his own brief or response by November 4, 2015, if he wished to do so. To

date, no response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal which included the sufficiency of the evidence to

revoke probation, sufficiency of the court’s admonishments prior to accepting

appellant’s guilty plea, procedural issues with the revocation process, and range of

punishment issues. However, he then explained why the issues lacked merit.

       In addition, we conducted our own review of the record to assess the accuracy of

counsel’s conclusions and to uncover arguable error pursuant to In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d 508 (Tex. Crim.

App. 1991). No issues of arguable merit were uncovered, however.




       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


                                                    2
       Accordingly, the motion to withdraw is granted and the judgment is affirmed.2


                                                                 Brian Quinn
                                                                 Chief Justice

Do not publish.




       2
           Appellant has the right to file a petition for discretionary review with the Court of Criminal
Appeals.

                                                    3